  

Exhibit 10.9

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is signed on 7th July 2014.

B E T W E E N:

BIONIK LABORATORIES INC., a corporation incorporated under the laws of Canada
(hereinafter referred to as the "Company"),

 

- and -

 

Peter Bloch, an individual resident in the City of Toronto in the Province of
Ontario (hereinafter referred to as the "Employee"),

 

WHEREAS the Company is engaged in the business of the Medical Device Research,
Development and production;

 

AND WHEREAS the Company and the Employee have agreed to enter into an employment
relationship upon the terms and subject to the conditions hereinafter set forth;

 

THIS AGREEMENT witnesses that the parties have agreed that the terms and
conditions of the relationship shall be as follows:

 

ARTICLE 1 - EMPLOYMENT AND DUTIES

 

1.1 Appointment. Subject to the terms and conditions of this Agreement, the
Company hereby agrees to employ the Employee, and the Employee hereby accepts
employment in the Position of Chief Executive Officer (the "Position"), since
March 9th ,2013, and previously CFO since January 2012,(the "Start Date").

 

1.2 Reporting and Duties. The Employee shall report to The Board of Directors.
The Employee shall perform the duties and responsibilities of Chief Executive
Officer in the area of Strategic Direction and Business Planning, including the
following;

 

(i)          Overall management of the company, including regulatory, clinical
and business strategy.

 

(ii)         All financial functions and reporting — including tax, budgeting
and expense control

 

(iii)        Accessing grant funding

 

 

 

 

(iii)        Relationship management — board of directors, rehab hospitals,
clinical investigators, medical director and Medical Advisory Board, regulatory
and clinical consultants, company spokespersons, including oversight of Hospital
and institutional relationships.

 

(iv) Human Resources .

 

(v)         Management of the corporate legal governance, documentation and
agreements.

 

(vi)        Shareholder relations

 

(vii)       Future — further develop board and advisory board.

 

The Employee agrees to comply with all applicable policies and rules of Company.

 

1.3 Term. The Employee shall be employed on an indefinite basis, subject to the
termination provisions set out in this Agreement and to any amendments as may
from time to time be agreed to in writing by the Employee and the Company.

 

1.4 Duties and Responsibilities. The Employee shall during his period of his
employment devote a normal full time employment, and devote his attention and
ability to the business and affairs of the Company, including his role in his
Position and other duties, if any, and shall faithfully and honestly serve the
Company throughout his employment and use his best efforts to promote the
interests of the Company. In addition, the Employee shall truly and faithfully
account for and deliver to the Company or, where applicable, any subsidiary or
other affiliate of the Company (collectively, the Subsidiaries"), all money,
securities and things of value belonging to the Company or the Subsidiaries
which the Employee may from time to time receive for, from or on account of the
Company or the Subsidiaries.

 

ARTICLE 2 – COMPENSATION

 

2.1           Base Salary. The Employee will receive fixed remuneration for his
employment pursuant to this Agreement consisting of an annual monthly base
salary of Canadian Twenty CDN$20,000.00, pay in arrears, and subject to
applicable statutory deductions required by law. This salary will increase to
US$22,916.67 a month on the completion of a successful Reverse Takeover (RTO)
transaction. The Employee's salary will be reviewed on an annual basis to
determine potential increases based on the Employee's performance and that of
the Company.

 

2.2           Options. The Employee will be granted xxx options on the date of
completion of the RTO transaction, at the price of the RTO financing
transaction. The options will vest 1/3 per year over the following 3 years and
be subject to the additional terms of the Company's stock option plan.

 

 

 

 

 2.3           Bonus. The Employee shall be entitled to a target annual bonus of
50% of base salary, payable based on performance in the previous fiscal year
ending March 31. The bonus will be determined based on the achievement of the
employee's objectives that will be agreed to with the Board of Directors
subsequent to the completion of the RTO.

 

2.4           Benefits. The Employee shall be entitled to participate in all of
the Company's benefit plans generally available to its employees and executives
from time to time in accordance with the terms thereof and the participation and
full coverage of the Employee in such plans shall become fully effective as of
the commencement of his employment under this Agreement. The Company reserves
the right to alter, amend, replace or discontinue the benefit plans it makes
available to its employees at any time, with or without notice. In addition the
Employee will be entitled to participate in the Company's Stock Option Plan as
designated by the CEO of the Company based on the terms of the Stock Option
Plan. The granting of any options is conditional on the written approval of the
Board of Directors and the Company reserves the right to alter, amend, replace
or discontinue this plan at any time, with or without notice to the Employee.

 

2.5           Vacation. The Employee shall be entitled to four (4) weeks'
vacation per calendar year. Such vacation shall be taken at a time or times
acceptable to the Company having regard to its operations. The Employee shall be
allowed to carry forward any unused vacation into the next calendar year with
the prior written approval of the Board of Directors.

 

2.6           Expense Reimbursement. The Employee shall be reimbursed for all
reasonable expenses actually and properly incurred by him in connection with the
performance of his duties hereunder. The Employee shall submit to the Company
written, itemized expense accounts, together with supporting invoices,
acceptable to the Company and such other additional substantiation and
justification as the Company may reasonably request within sixty (60) days after
the expenses have been incurred.

 

ARTICLE 3 – COVENANTS

 

3.1           Confidential Information. The Employee hereby acknowledges that,
by reason of his employment with the Company, he has and will acquire
information about certain matters and things which are confidential to the
Company and the Subsidiaries (the "Confidential Information"), and which
Confidential Information is the exclusive property of the Company and/or the
Subsidiaries, respectively. The Confidential Information includes, without
limitation, information concerning the Company's and the Subsidiaries' strategic
plans, product research and development plans, details and results, trade
secrets, supplier lists, data, work product developed by or for the Company or
the Subsidiaries, and all other data and information concerning the business and
affairs of the Company and the Subsidiaries. Notwithstanding anything to the
contrary contained herein, for the purposes hereof, Confidential Information
shall not include:

 

 

 

 

(a)          any information that has entered or enters the public domain
through lawful means; or

 

(b)          information which the Employee is required to disclose pursuant to
applicable law, policies or due processes of applicable regulatory bodies or
legal or regulatory proceedings; provided that the Employee provides the Company
with prompt notice of same and assists the Company in seeking to prevent or
limit such requirement.

 

He shall not (except in the performance of his responsibilities) directly or
indirectly, (i) use for his own benefit or for the benefit of others; (ii)
disseminate, publish or disclose; or (iii) authorize or permit the use,
dissemination or disclosure by any person, firm or entity of any Confidential
Information without the express written consent of the board of directors of the
Company and the Subsidiaries. Upon termination of this Agreement for any reason,
the Employee agrees to return to the Company and its Subsidiaries (or, in the
case of electronic items, permanently delete) all documents, records, storage,
data, samples, and other property of the Company and its Subsidiaries, together
with all copies thereof which contain or incorporate any Confidential
Information.

 

3.2           Intellectual Property, Inventions and Patents.

 

The Employee shall take all precautions to maintain and protect the legal rights
of the Company and its Subsidiaries in the Work Product, and to maintain the
confidentiality of trade secrets included in the Work Product in accordance with
Section 3.1 hereof. For certainty, no license to the Work Product is granted to
the Employee, except to the extent required for the performance of his
responsibilities under this Agreement.

 

The Employee hereby covenants that the Work Product will not violate or infringe
any intellectual property rights of any third party or constitute an
unauthorized use of confidential or proprietary information of a third party.

 

All of the aforesaid covenants in this Section shall he binding on the assigns,
executors, administrators and other legal representatives of the Employee.

 

3.3           Non-Solicitation of Employees. The Employee shall not, during the
period from the date hereof to that date which is one (1) year following the
termination of this Agreement or the Employee's employment, for any reason,
directly or indirectly, hire any employees or consultants of the Company or the
Subsidiaries or induce or attempt to induce, solicit or attempt to solicit any
of the employees or consultants of the Company or the Subsidiaries to leave
their employment or engagement with the Company.

 

 

 

 

3.4           Non-Solicitation of Customers and Suppliers. The Employee shall
not, during the period from the date hereof to that date which is one (1) year
following the termination of this Agreement or the termination of the Employee's
employment, for any reason, directly or indirectly, without the prior written
consent of the Company, solicit or attempt to solicit any customers of the
Company or the Subsidiaries with whom the Employee had contact with or material
knowledge of, for the purpose of selling to those customers any products or
services which are the same as or substantially similar to or in any way
competitive with the products or services sold by the Company or the
Subsidiaries, at the time of termination of this Agreement. The Employee shall
not, during the period from the date hereof to that date which is one (1) year
following the termination of this Agreement or the termination of the Employee's
employment, for any reason, directly or indirectly, without the prior written
consent of the Company, solicit or attempt to solicit any suppliers of the
Company or the Subsidiaries with whom the Employee had contact with or material
knowledge of, for the purpose of diverting or attempting to divert business away
from the Company or the Subsidiaries.

 

3.5           Non-Competition. Subject as hereinafter provided, the Employee
shall not, without the prior written consent of the Board of Directors of the
Company at any time during the period from the date hereof to that date which is
one (1) year following the date of termination this Agreement or the Employee's
employment, engage in the development of similar medical devices or devices that
are in any way competitive with the products or services sold by the Company or
the Subsidiaries at the time of the termination of this Agreement, either
individually or in partnership or jointly or in conjunction with any person as
principal, agent, employee, shareholder (other than a holding of shares listed
on a Canadian or United States stock exchange that does not exceed five percent
(5%) of the outstanding shares so listed) or in any other manner whatsoever, nor
shall the Employee lend money to, guarantee the debts or obligations of or
permit his name or any part thereof to be used or employed by any person engaged
in a similar business to the Company or the Subsidiaries.

 

3.6           Acknowledgement, Waiver and Enforcement. The Employee confirms
that the restrictions contained in this Article 3 are reasonable and valid to
protect the legitimate business interests of the Company and the Subsidiaries.
The Employee hereby agrees and acknowledges that it would be extremely difficult
to measure the damages that might result from any breach of any of the covenants
of the Employee contained herein and that any breach of any of the covenants of
the Employee might result in irreparable injury to the business for which
monetary damages could not adequately compensate. If a breach of any of the
covenants of the Employee occurs, the Company shall be entitled, in addition to
any other rights or remedies the Company may have at law or in equity, to have
an injunction issued by any competent court enjoining and restricting the
Employee and all other parties involved therein from continuing such breach.

 

3.7           Survival and Enforceability. It is expressly agreed by the parties
hereto that the provisions of this Article 3 shall survive the termination of
this Agreement and the Employee's employment.

 

 

 

 



ARTICLE 4 – DEATH

 

4.1           Death. If the Employee dies while employed under this Agreement,
this Agreement shall terminate immediately and the Company shall pay to the
Employee's estate, the annual salary and a portion of the annual bonus earned by
the Employee up to the date of his death. All options and warrants vested in the
Employee prior to the date of his death shall continue in full force and effect,
subject to the terms and conditions of the Stock Option Plan.

 

ARTICLE 5 - TERMINATION OF EMPLOYMENT

 

5.1           Termination by Company for Cause. The Company may terminate this
Agreement for cause at any time without any notice or payment in lieu of such
notice of termination. The Employee will be provided with his annual salary,
benefits as set out in Section 2.2, and expenses incurred up to the date of
termination. For the purposes of this Agreement, "cause" includes:

 

(a)          a material breach by the Employee of the terms of this Agreement;
and

 

(b)          any act or conduct that would constitute cause at common law.

 

5.2           Termination by Disability. The Company may terminate this
Agreement as a result of any mental or physical disability or illness which
results in the Employee being unable to substantially perform his duties for a
continuous period of 150 days or for periods aggregating 180 days within any
period of 365 days. Permanent or indefinite inability to perform essential
functions shall be based on the opinion of a qualified medical provider if a
medical condition is involved, or as otherwise required by law. Termination will
be effective on the date designated by Company and the Employee will be paid his
annual salary, benefits and a portion of the annual bonus as set out in Section
2.2, and expenses incurred up to the date of termination.

 

5.3           Termination by Employee. The Employee may terminate this Agreement
and his employment at any time, for any reason, provided that the Employee
provides the Company with thirty (30) days' prior written notice. The Employee
agrees to use his best effort to assist the Company to complete an effective
reallocation of his responsibilities upon the giving of such notice. The Company
may waive notice, in whole or in part, by providing the Executive pay in lieu of
notice for the balance of the thirty (30) day period, including benefits as set
out in Section 2.2 and expenses incurred.

 

 

 

 

5.4           Termination by Company for Other than Cause. The Company may
terminate this Agreement and the Employee's employment, for any reason without
cause, provided that the Company provides the Employee pay in lieu of notice,
equal to 12 months plus one month for each completed year of service of salary,
bonus and full benefits. In the event of termination by the Company for reasons
other than cause, the Employee's benefits in Section 2.2 will be maintained. The
Employee will have 6 months after termination to exercise all vested options in
accordance with the terms of the Stock Option Plan. All unvested option
immediately forfeit upon the Employee being provided with notice of termination
of his employment.

 

5.5           Limitation of Liability. The Employee acknowledges, understands
and agrees that the notice/pay in lieu of notice arid other benefits provided
for above represent the Company's maximum termination and severance obligations
to the Employee. No other notice or severance entitlements shall apply. This
provision shall remain in full force and effect unamended, notwithstanding any
other alterations to the terms and conditions of the Employee's employment,
unless agreed to by the Company in writing. The Employee also acknowledges,
understands and agrees that the giving of notice or the payment of pay in lieu
of notice by the Company to the Employee on termination of the Employee's
employment shall not prevent the Company from alleging cause for the
termination.

 

5.6           Effect of Termination. Upon any termination of this Agreement, the
Employee shall immediately deliver or cause to be delivered to the Company all
Confidential Information and company property belonging to the Company which are
in the possession, charge, control or custody of the Employee.

 

ARTICLE 6 - GENERAL

 

6.0           Release. Upon any termination of this Agreement or the Employee's
employment, the Employee agrees to release the Company, the Subsidiaries, and
all officers, directors and employees of the Company or Subsidiaries from all
actions, causes of action, claims or demands as a result of such termination,
except as otherwise expressly provided in this Agreement. Upon compliance with
the applicable termination provisions of this Agreement by the Company, the
Employee agrees to deliver to the Company a full and final written release of
and from all actions or claims in connection with this Agreement and the
Employee's employment in favour of the Company, the Subsidiaries, and their
directors, officers and employees in a form to be provided by the Company.

 

6.1           Recitals. The parties agree that the Recitals set out herein are
true and accurate and shall form part of this Agreement.

 

6.2           Headings. The division of this Agreement into articles and
sections and the insertion of headings are for the convenience of reference only
and shall not affect the construction or interpretation of this Agreement.

 

6.3           Assignment. This Agreement shall be personal as to the Employee
and shall not be assignable by the Employee subject to the terms herein. This
Agreement shall enure to the benefit of and be binding upon the heirs,
executors, administrators and legal personal representatives of the Employee and
the successors and permitted assigns of the Company.

 

 

 





 

6.4           Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and cancels and
supersedes any prior understandings and agreements between the parties hereto
with respect thereto, whether verbal or in writing. There are no other written
or verbal representations, warranties, terms, conditions, undertakings or
collateral agreements, express, implied or statutory between the parties.

 

6.5           Amendments. No amendment to this Agreement shall be valid or
binding unless set forth in writing and duly executed by both of the parties
hereto. The waiver by any party hereto of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
by any party.

 

6.6           Severability. If any provision of this Agreement is determined to
be invalid or unenforceable in whole or in part, such invalidity or
unenforceability shall attach only to such provision or part thereof and the
remaining part of such provision and all other provisions hereof shall continue
in full force and effect.

 

6.7           Further Acts. The parties shall do all such further acts and
things and provide all such assurances and deliver all such documents in writing
as may be required, from time to time in order to fully carry out the terms,
provisions and intent of this Agreement.         

 

6.8           Notice. Any demand, notice or other communication to be given in
connection with this Agreement shall be given in writing by personal delivery,
electronic delivery or by registered mail addressed to the recipient as follows:

 

Bionik Laboratories Inc.

 

10 Dundas Street East, AMC-B202

 

Toronto, Ontario M5B 2G9

 

Telephone: (416) 574 4479 Email: info@bioniklabs.com

 

Peter Bloch

 

56 Wembley Rd, Toronto, On M6C2G2

 

Tel #: (905) 339 - 9583

 

or such other address, individual or telecopy number as may be designated by
either party to the other in accordance herewith. Any notice given by personal
delivery will be conclusively deemed to have been given on the day of actual
delivery of the notice and, if given by registered mail, on the third day, other
than a Saturday, Sunday or statutory holiday in Ontario, following the deposit
of the notice in the mail. If the party giving any notice knows or ought
reasonably to know of any difficulties with the postal system that might affect
the delivery of mail, any such notice may not be mailed but must be given by
personal delivery. In the case of electronic delivery, on the same day that it
was sent if sent on a business day and the acknowledgement of receipt is
received by the sender before 5:00 p.m. (in the place of receipt) on such day,
and otherwise on the first business day thereafter.

 

 

 

 

7.11         Jurisdiction. This Agreement shall be governed by and construed in
accordance with the laws of

 

the Province of Ontario and any applicable federal laws of Canada. Each of the
parties hereto agrees that any action or proceeding related to this Agreement
must be brought in any court of competent jurisdiction in the Province of
Ontario, and for that purpose hereby attorns and submits to the jurisdiction of
such Ontario court.

 

6.9           Securities Regulatory Authority Requirement. The Company and the
Employee acknowledge

 

that this Agreement shall be subject to compliance with any applicable rules,
regulations and policies of any stock exchange or exchanges on which any
securities of the Company may from time to time be listed and any other
securities authority having jurisdiction.

 

6.10         Time of the Essence. Time shall be of the essence in this
Agreement.

 

6.11         Independent Legal Advice. The Employee acknowledges that he has
been advised to seek

 

independent legal counsel in respect of the Agreement and the matters
contemplated herein. To the extent that he declines to receive independent legal
counsel in respect of the Agreement, he waives the right, should a dispute later
develop, to rely on his lack of independent legal counsel to avoid his
obligations, to seek indulgences from the Company or to otherwise attack the
integrity of the Agreement and the provisions thereof, in whole or in part.

 

IN WITNESS WHEREOF this Agreement has been executed by the parties hereto as of
the date first written above.

 

SIGNED, SEALED AND DELIVERED   )   in the presence of           )       )      
)       )       )   /s/   )   WITNESS      

 

  BIONIK LABORATORIES INC.       Per:             /s/ Peter Bloch    
          Authorized Signing Officer     I have authority to bind the
corporation.

 

 

 

